Citation Nr: 1100370	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to September 
1973.  The Veteran died in January 2005, and the appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005, rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which denied the benefit sought on appeal.

In April 2007, the appellant appeared and testified at a Travel 
Board hearing at the Albuquerque RO.  The transcript is of 
record.  

In February 2009, the Board denied the Veteran's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits for the cause of the Veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The Board, however, remanded 
the Veteran's claim of service connection for the cause of the 
Veteran's death for further development-including notice 
pursuant to Hupp v Nicholson, 21 Vet. App. 342 (2007).  The 
requested action was taken and the appellant's claim is returned 
to the Board for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's death was not caused by an injury or disease 
incurred during service.

3.  The Veteran's death was not caused by exposure to herbicides, 
including Agent Orange, during service.  


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury 
incurred in or as a consequence of active service, nor is it 
presumed to have been caused by an event experienced during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise an appellant of the 
evidence necessary to substantiate her claim for benefits and 
that VA shall make reasonable efforts to assist an appellant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

In letters dated in February 2005, and June 2009, VA notified the 
appellant of the information and evidence needed to substantiate 
and complete her claim of service connection for the cause of the 
Veteran's death, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the appellant to submit any additional 
information in support of her claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Additional notice, as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Hupp v 
Nicholson, 21 Vet. App. 342 (2007) was provided in the June 2009 
letter.  As such, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice given prior to the appealed AOJ decision was inadequate.  
The Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the appealed 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this appeal 
is based.  Because proper notice was provided in June 2009, and a 
Supplemental Statement of the Case was issued subsequent to that 
notice in September 2009, the Board finds that notice is pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In April 2007, the appellant 
appeared for a Travel Board hearing at the Albuquerque RO.  
VA is not required to send the claims file for a records review 
for a clinical opinion because the evidence does not meet the 
criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no credible evidence of an event, injury, or disease in 
service upon which the Veteran's fatal disability may be based.  
As such, the Board will not remand this case for a records 
review/medical examination.  

It appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the claims file.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the appellant 
and that no further action is necessary to meet the requirements 
of the VCAA.  

The appellant essentially contends that the Veteran was exposed 
to Agent Orange during service, which caused his metastatic lung 
cancer and ultimate death due to aspiration pneumonia.  She 
specifically notes that the Veteran's mother passed away while he 
was stationed in Thailand, and he returned home on emergency 
leave to attend the funeral.  The appellant states that the 
Veteran had a stopover in Republic of Vietnam enroute back to the 
United States to attend the funeral.  The death certificate notes 
the Veteran's immediate cause of death as being aspiration 
pneumonia, and Stage IV non-small cell lung cancer with bone 
metastasis as being the underlying cause of death.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" means 
actual service in-country in Vietnam from January 9, 1962, to May 
7, 1975, and includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  Notwithstanding the 
foregoing, regulations provide that service connection may also 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  Combee v. Brown, 34 
F. 3d. 1039 (Fed. Cir. 1994).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

As the Veteran's underlying cause of death was lung cancer, this 
qualifies as a presumptive disease listed under 38 C.F.R. 
§ 3.307(d).  Thus, the question before the Board is whether the 
Veteran's had in-country service within the Republic of Vietnam 
or whether his lung cancer is causally or etiologically related 
to his service.  

The Veteran was discharged from service in September 1973 without 
evidence of a lung disability or lung cancer.  The Veteran's 
personnel records and DD Forms 214 do not show any service in the 
Republic of Vietnam.  The Veteran was first diagnosed as having 
lung cancer in 2004.  

At the time of his death, the Veteran's bilateral knee 
arthroplasties and right ear hearing loss were service connected.  
He had no service-connected lung disability at the time of his 
death, and relevant treatment records do not associate the 
Veteran's lung cancer with the Veteran's service or service-
connected disabilities.  

In support of her claim, the appellant has submitted evidence 
that the Veteran temporarily returned to the United States during 
his tour in Thailand for his mother's funeral.  During her April 
2007 hearing, she testified regarding her husband's telling her 
that when he went into Vietnam, the plane went straight down and 
he was really scared.  She did not elaborate as to this plane 
incident.  In a May 2010 statement, the appellant indicated that 
the Veteran returned to the U.S. in October 1969 on emergency 
leave.  She stated that enroute from Thailand to the U.S., her 
husband stopped in Vietnam for an hour or so.  She indicated that 
she was told that flights between the U.S. and Thailand with 
stops in Vietnam were common during the Vietnam era, but provided 
no documentation that the Veteran stopped in Vietnam enroute to 
the U.S..  

In addition, the appellant submitted a funeral notice regarding 
the Veteran's mother, dated in November 1969.  The appellant 
added a handwritten note that the Veteran was on emergency leave 
to attend this funeral.  Also of record, is a November 1969, 
humanitarian reassignment request written by the Veteran.  This 
request was for reassignment from Thailand to Offutt AFB in 
Nebraska.  It does not appear from the personnel records that the 
Veteran was reassigned to Offutt AFB, nor do the records show 
that the Veteran was allowed to attend his mother's funeral in 
November 1969.  

The appellant has also submitted multiple online 
articles/resources indicating use of herbicides such as Agent 
Orange in Thailand.  These articles, however, do not show that 
the Veteran was actually exposed to Agent Orange.  Also of 
record, is a report from the National Personnel Records Center 
(NPRC) indicating that the Veteran did not have any identifiable 
service in the Republic of Vietnam.  His service in Thailand was 
confirmed.  

The Board calls attention to a Veterans' Benefits Administration 
(VBA) Fast Letter 09-20 that provides updated information 
concerning herbicide use in Thailand during the Vietnam era.  
Previous procedures that VBA had been employing for purposes of 
developing information concerning possible Agent Orange exposure 
in Thailand have been replaced by a memorandum for the record 
that was jointly prepared by the Compensation and Pension Service 
and the Department of Defense.  If a claimed herbicide exposure 
cannot be resolved based on the information contained in this 
memorandum, then follow-up inquiries are now being sent to the 
Army and Joint Services Records Research Center (JSRRC).

This memorandum reports that tactical herbicides, such as Agent 
Orange, were used at the Pranburi Military Reservation from April 
to September 1964, but not near any U.S. military installation or 
Royal Thai Air Force Base.  Other than the 1964 tests on the 
Pranburi Military Reservation, tactical herbicides were not used 
or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  
The Board also notes that this memorandum reflects that some 
Operation RANCH HAND aircrafts flew insecticide missions in 
Thailand from August 1963 to September 1963 and in October 1966.  
Id.  While the 1966 missions involved the spraying of Malathion 
insecticide for "control of malaria carrying mosquitoes," these 
facts were noted as insufficient to establish tactical herbicide 
exposure for any Veteran based solely on service in Thailand.  
Id. 

Upon careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  

In regards to presumptive service connection, the Board notes 
that lung cancer is a presumptive disease under 38 C.F.R. 
§ 3.309(e) for which service connection is awarded if the Veteran 
had in-country service in the Republic of Vietnam.  The record, 
however, does not corroborate that the Veteran had service in-
country Vietnam.  There is no documentation associated with the 
claims file to show that the Veteran had actually stepped in-
country in the Republic of Vietnam.  Ultimately, there is no 
credible evidence of record to show that the Veteran spent any 
time in-country in Vietnam.  

The Board finds that the appellant is competent to report that 
the Veteran believed he was in Vietnam enroute back to the U.S. 
in October or November 1969, but finds her statement not 
credible.  She is certainly competent to testify to what the 
Veteran told her about going to Vietnam, but this testimony must 
be weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is 
responsible for assessing the credibility of witnesses and, based 
on its observations of the appellant's testimony and the 
substance of this testimony, considered with the other evidence 
of record, the Board finds that the appellant's testimony on this 
point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  

His personnel records are devoid of any notation of emergency 
leave being granted in either October or November of 1969, and 
even assuming it had, there is nothing to show that the Veteran 
had a flight layover in Vietnam enroute from Thailand back to the 
U.S.  During the appellant's hearing, she recalled the Veteran 
telling her that a flight to Vietnam scared him as the plane went 
straight down.  In later submissions, she indicated that the 
Veteran had a stop in Vietnam enroute to the U.S. for his 
mother's funeral.  There are absolutely no military records 
showing any emergency leave awarded to the Veteran to attend his 
mother's funeral, and no evidence showing that he had any stop in 
Vietnam enroute back to the U.S.  
There is no evidence of service in Vietnam in the service 
records, and there are no orders in the Veteran's possession 
showing that he was in the Republic of Vietnam or granted 
emergency leave to return to the U.S.  The Board finds, 
additionally, that the appellant's statements are outweighed by 
the other evidence of record.  Namely, the service department did 
not find that the Veteran had any service in the Republic of 
Vietnam, nor were there any TDY or emergency leave orders 
evidencing as stopover in Vietnam.  Further, the Veteran, prior 
to his death, did not seek any VA compensation for any 
disabilities or diseases related to exposure to herbicides.  
Thus, the records kept by official departments in the course of 
their duties are more probative than the appellant's competent 
statements that her husband had service in the Republic of 
Vietnam.  As such, the Board finds that the probative evidence of 
record shows that the Veteran did not have service in the 
Republic of Vietnam.  Absent a finding that the Veteran had 
service in Vietnam, the appellant is not entitled to service 
connection for the cause of the Veteran's death on a presumptive 
basis.  

Service connection for the cause of the Veteran's death due to 
metastatic lung cancer and aspiration pneumonia is also denied on 
a direct basis.  Service treatment records reflect no treatment 
for a lung condition in service, nor has the appellant contended 
otherwise.  The Veteran was first treated for lung cancer in 
2004-over 30 years following separation from service.  There is 
no evidence of record that the Veteran was actually exposed to 
herbicides such as Agent Orange.  Further, there is no clinical 
evidence of record reflecting a finding that the Veteran's fatal 
lung cancer and aspiration pneumonia were related to service.  
Absent a competent medical opinion linking the Veteran's 
metastatic lung cancer and aspiration pneumonia to a disease, 
event, or injury in service, service connection for the cause of 
the Veteran's death must also be denied on a direct basis.  

Finally, the Board notes that the Veteran's death certificate did 
not list either service-connected right or left knee 
arthroplasty, or service-connected right ear hearing loss as the 
cause of his death.  Thus, absent a competent medical opinion 
linking the Veteran's metastatic lung cancer and aspiration 
pneumonia to service, or as causally related to a service-
connected disability, service connection for the cause of the 
Veteran's death must be denied on a direct and presumptive basis.  





(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


